—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered November 30, 1999, as amended March 6, 2000, convicting him of unauthorized use of a vehicle in the second degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt with regard to the charges of unauthorized use of a vehicle in the second degree and criminal possession of stolen property in the fourth degree. The prosecution clearly established that the defendant, who was in exclusive possession of the stolen vehicle, exercised dominion and control over it (see, Penal Law § 165.06 [1]; People v McCaleb, 25 NY2d 394; People v Gray, 154 AD2d 547).
Furthermore, the trial court properly charged the jury in its initial charge that mere presence in a car does not constitute possession of a car. The fact that the court did not recharge the jury on that issue after the jury asked for clarification of the law of unauthorized use, is inconsequential, as the trial court’s supplemental charge fully responded to the jury’s inquiry (see, People v Thomas, 210 AD2d 442).
The defendant’s remaining contentions are without merit. Santucci, J. P., Florio, Schmidt and Adams, JJ., concur.